People v Esposito (2018 NY Slip Op 00563)





People v Esposito


2018 NY Slip Op 00563


Decided on January 31, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2017-10380
 (Ind. No. 1421-10)

[*1]The People of the State of New York, plaintiff,
vMichael Esposito, defendant.


Michael Esposito, Fallsburg, NY, defendant pro se.
Timothy Sini, District Attorney, Riverhead, NY (Elizabeth Miller of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the County Court, Suffolk County, rendered November 4, 2010.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
LEVENTHAL, J.P., CHAMBERS, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court